Citation Nr: 1431926	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-48 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a left knee disability.

2.  Entitlement to an increase disability rating for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 2006 to August 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a July 2011 hearing before the Board at the RO.  A transcript of the hearing has been associated with the record.  In November 2011, the case was remanded for further development.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is not productive of limitation of flexion to 30 degrees; limitation of extension to 15 degrees; or slight recurrent subluxation or lateral instability.

2.  The Veteran's service-connected right ankle disability is productive of no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2013).   

2.  The criteria for a rating higher than 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in August 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also stresses that since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in August 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2011, the Veterans Law Judge indicated that the hearing would focus on the issues of increased ratings for a left knee disability and a right ankle disability, and discussed the elements of the claims that were lacking to substantiate the claims.  There was no pertinent evidence identified by the Veteran that might have been overlooked and that might substantiate the claims.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

VA also has a duty to assist a claimant under the VCAA.  VA has obtained VA medical records; assisted the Veteran in obtaining evidence; examined the Veteran for his knee and ankle disabilities in September 2008 and December 2011 as well as on a general medical examination in October 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The Board finds the several evaluations of the knees and right ankle to be adequate for rating purposes.  The examinations reported results to allow for application of VA rating criteria.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's November 2011 remand by soliciting outstanding medical records, examining the Veteran, and readjudicating the claims. 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  Id. at 126.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Left Knee

The Veteran appeals for a rating greater than 10 percent for his left knee.  The RO has rated the Veteran's left knee disability under Diagnostic Code 5260-5024.  

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of affected parts, as degenerative arthritis, except gout.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Diagnostic Code 5003, arthritis indicates that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis). 

With regard to the knee, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997). Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran's STRs note he sought treatment for left knee pain in October 2006.  He reported increased pain when running, bending, and using stairs.  A knee examination revealed range of motion lacking 15 degrees extension, no varus/valgus or laxity, and mild tenderness.  Patellofemoral syndrome was diagnosed.

An undated statement from the Veteran indicates that his left knee hurts constantly, particularly when bending and standing or walking for long periods of time.

A February 2008 X-ray of the left knee showed no acute abnormalities of the bones, joints, or soft tissues and there were no significant degenerative changes.  The impression was a normal left knee. 

An August 2008 VA treatment record notes the Veteran reported his left knee bothers him when exercising or bending.  A September 2008 VA treatment record notes that X-rays of the knees were unremarkable.

On September 2008 VA examination, the Veteran reported constant pain in his left knee, with occasional swelling.  The examiner noted previous X-rays showed no acute abnormalities or significant degenerative changes and diagnosed patellofemoral syndrome.  The examiner noted passive and active flexion was to 140 degrees, with painful motion beginning at 140.  The knee was stable with regard to the medial and lateral ligaments as well as the anterior and posterior cruciate ligaments.  There was no additional range of motion loss due to pain, weakness, or fatigue with repetitive use.  The examiner found full range of motion of the left knee with no swelling, but noted the Veteran reported tenderness.  There were no clicks or snaps, grinding, or instability. 

An April 2010 VA treatment record indicates the Veteran sought treatment for left knee pain.  The Veteran reported beginning to have pain in 2007 which has gotten progressively more consistent.  He reported giving way and catching.  Examination of the knee reveal a well-healed scar over the lateral superior side of patella, smooth patellar excursion with tenderness laterally, no effusion, stable ligaments, no joint line tenderness.  There was maximum tenderness over lateralis muscle lateral to conjoint tendon and superior to patella with knee at 90 degrees flexion.  There was no tenderness at the patellar margin when the knee was flexed.  An MRI was requested.

A June 2010 VA treatment record shows the Veteran's left knee MRI showed separation of base lateral meniscus and intrameniscal degeneration of the medial meniscus.

A December 2010 VA treatment record indicates the Veteran was again seen for left knee pain in the patellofemoral area laterally.  The menisci and meniscus examination was normal.  The Veteran had tenderness about 2 inches above the patellofemoral and vastus lateralis where he is scarred.  There was no effusion and ligaments were intact.  X-rays looked "pretty good" and the MRI showed some medial meniscus intrameniscal trauamatic damage, but nothing that is causing his current symptoms.  The VA physician recommended not performing arthroscopic surgery as the Veteran was suffering from a blast injury which caused posttraumatic arthritis, and noted that while his MRI is not totally normal, his symptoms do not match the MRI findings. 

At the July 2011 Board hearing, the Veteran testified that he experiences pain and swelling in his left knee approximately 90 percent of the day , particularly when standing or walking for a moderate period of time.  He denied laxity or instability.  He reported that standing, walking, and using stairs tend to increase his pain and is often tender around the knee.  He reported having noticed a clicking or popping when his knee when squatting. 

On December 2011 VA examination, the examiner diagnosed patellofemoral syndrome of the left knee and noted the Veteran's report that he experiences pain constantly, it pops and cracks, and has experienced his knee giving way.  Flexion was to 140 degrees and there was no objective indication of painful motion.  There was also full extension and no painful motion on extension.  These results were unchanged with repetitive motion and there was no additional functional loss noted.  There was no tenderness and all stability tests were normal showing no subluxation or laxity. 

A February 2012 VA treatment record indicates the Veteran reported left knee pain with back of leg pain beginning 5 weeks prior.  He also reported difficulty extending his knee.  His left knee was swollen, but not warm to the touch.  February 2012 X-rays showed no acute radiographic findings. 

An August 2012 statement from the Veteran's wife indicates the Veteran suffered an injury in service and has experienced severe pain on movement since.  She also notes that the Veteran has a difficult time ambulating due to knee pain.  An August 2012 statement from the Veteran indicates he suffers from chronic pain in his left knee particularly upon bending, walking, and climbing stairs.  He reported that his knee pain makes it difficult for him to sleep and he continues to experience popping and cracking of the knee. 

An August 2012 VA treatment record indicates the Veteran reported left knee pain upon awakening, prolonged standing, or flexing.  The knee had no effusion, but is tender over suprapatellar pouch and patella.  Ligaments were stable and tender at both joint lines.  The VA physician noted the Veteran's 2010 MRI and expressed agreement with the opinion that the Veteran's symptoms are not consistent with the MRI findings of a meniscal injury.

On October 2012 VA examination noted the Veteran's continued report of left knee pain and stiffness upon waking.  Flexion was to 130 degrees with evidence of painful motion beginning at the end of the range.  There was no limitation of extension.  Range of motion was not affected by repetitive movement.  The examiner noted the functional loss to include less movement than normal.  There was no pain or tenderness.  Muscle strength was normal and there no was indication of instability or subluxation.

Based on a review of the evidence, the Board finds that the criteria for a 20 percent rating for the Veteran's left knee disability are not met or nearly approximated.  None of the range of motion testing suggested limitation of flexion to 30 degrees, even with any additional functional loss due to DeLuca factors which may be present.  There is also no evidence showing limitation of extension to 15 degrees to warrant a compensable rating under limitation of extension criteria. 

Although the principal symptom of the Veteran's degenerative condition of the left knee appears to be pain, the objective findings do not show that pain limits his knee to such an extent as to satisfy the criteria provided for a rating higher than 10 percent for either limitation of flexion or limitation of extension under Diagnostic Codes 5260 and 5261.  Further, there was no expression of additional limitation of motion in degrees after repetitive use from fatigue, weakness, lack of endurance, and incoordination, even considering functional loss due to pain and painful movement, which was considered by the VA examiners.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a rating higher than 10 percent is not warranted for the Veteran's left knee disability under Diagnostic Codes 5003, 5010, 5260, and 5261. 

In the absence of objective medical evidence of other separate and distinct manifestations of the service-connected left knee disability not contemplated in the current rating assignment, the Board finds no basis upon which to assign a higher or separate disability rating.  For example, there is no objective evidence of instability of the left knee, as noted by the VA examiner in October 2012, for evaluation of the knee under Code 5257.  No other Diagnostic Codes are shown to be applicable based on the nature of the symptoms complained of by the Veteran and documented in the medical evidence of record. 

For the reasons articulated, the preponderance of the evidence is against the claim for a rating higher than 10 percent for a left knee disability.  38 U.S.C.A. § 5107(b). 
In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings was appropriate, but the evidence demonstrates that the Veteran has not met the criteria for a higher rating at any time during the period considered in this appeal.

In sum, a disability rating in excess of 10 percent is not warranted for the left knee disability.

Right Ankle

The Veteran claims that a rating higher than 10 percent for a right ankle disability is warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma and substantiated by X-rays findings is rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  

His ankle disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion of the ankle.  Under this code, moderate limited motion of the ankle warrants a 10 percent rating, and marked limited motion of the ankle warrants a maximum 20 percent rating.  Normal (full) range of motion of the ankle is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II. 

Other applicable criteria include that under 38 C.F.R. § 4.71a, Diagnostic Code 5270, which provides that ankylosis of the ankle in plantar flexion, less than 30 degrees, warrants a 20 percent rating.  Ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, warrants a 30 percent rating. 

Additionally, under Diagnostic Code 5262, for impairment of the tibia and fibula, where there is malunion, a 10 percent rating is assigned for slight knee or ankle disability; a 20 percent rating is assigned for moderate knee or ankle disability; and a 30 percent rating is assigned for marked knee or ankle disability.  Where there is nonunion, with loose motion, requiring brace, a 40 percent rating is assigned.
Limitation of flexion of the leg to 60 degrees is rated as 0 percent disabling; flexion limited to 45 degrees is rated as 10 percent disabling; flexion limited to 30 degrees is rated as 20 percent disabling; and flexion limited to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

An October 2006 MRI of the right ankle shows abnormal thickening of the anterior talofibular ligament, possibly due to a previous tear and scarring.  A November 2006 STR shows the Veteran sought treatment following an ankle injury in which it was revealed that he had suffered a fracture of the right ankle distal fibula.  A December 2006 follow up shows continued right ankle joint pain and swelling.  A subsequent December 2006 record indicates that the lateral right ankle joint pain had diminished and there was no lateral right ankle joint swelling.  A January 2007 record notes diminished pain, but the Veteran's reports of some pain along the distal fibula and pain of the lateral malleolus elicited by motion.  February 2007 to May 2007 STRs note limited inversion, diminished pain, tenderness on palpitation, and that imaging studies revealed a healed fracture of the distal fibula with no joint widening, though with some callus formation that could be a sign of traumatic arthritis.  An X-ray in February 2008 showed minimal osseous remodeling at the site of the fracture, normal mineralization, no significant degenerative changes or joint effusion

An undated statement from the Veteran notes his injury in service and indicates that he still experiences pain in his ankle, as well as limited range of motion and increased pain on walking which limits his daily activities.

An August 2008 VA treatment record indicates the Veteran sought treatment for right ankle pain at the fracture site.

 On September 2008 VA examination of the Veteran's right ankle, plantar flexion was to 45 degrees with no active painful motion, dorsiflexion was to 20 degrees with no active painful motion.  The examiner noted no additional range of motion loss after repetitive use due to pain, fatigue, weakness or lack of endurance.  The examiner also noted painful movement with eversion and inversion during active range of motion, but not with passive range of motion.  There was no evidence of instability.  September 2008 X-rays showed no acute fracture or dislocation with the bones intact, joint spaces were minimal, and soft tissues were unremarkable. 

At the July 2011 Board hearing, the Veteran testified that he continues to have right ankle pain when standing and walking, as well as tenderness on the outside of his ankle and some swelling after prolonged walking. 

On December 2011 VA examination, right ankle plantar flexion was to 45 degrees with no objective evidence of painful motion, and dorsiflexion was to 20 degrees with no objective evidence of painful motion.  The range of motion was not affected by repetitive testing.  The examiner noted no functional loss attributable to the Veteran's right ankle disability.  There was no pain on palpitation, muscle strength was normal and there was no evidence of instability.  December 2011 X-rays showed no acute radiographic abnormalities, although the examiner did note an April 2008 MRI which showed abnormal thickening of the anterior talofibular ligaments. 

An August 2012 statement from the Veteran's wife indicates that the Veteran has continued to experience right ankle pain since his 2006 injury in service, as well as stiffness and limitation of motion.  An August 2012 statement from the Veteran notes that while he does have full range of motion, his experiences constant pain in his right ankle and cannot walk more than 200 feet without needing to rest.  He noted the cold weather also affects his pain level. 

October 2012 VA examination showed the talar dome to be intact, the ankle mortise appeared well-maintained, and the soft tissues were unremarkable.  Range of motion testing showed plantar flexion to 45 degrees and dorsiflexion was to 20 degrees, with painful motion beginning at the end of the ranges.  There was no change in range of motion after repetitive use testing.  The examiner noted functional loss to include pain on movement.  There was no tenderness or pain on palpation, muscle strength was normal, and no evidence of instability. 

After a review of the evidence, the Board finds that the Veteran's right ankle disability does not more nearly approximate the criteria for a higher rating.  To satisfy the criterion for a 20 percent rating under Diagnostic Code 5271, there would have to be evidence of marked limitation of motion of the ankle.  Range of motion findings of the right ankles have been shown to be no less than 20 degrees of dorsiflexion and no less than 45 degrees of plantar flexion on VA examinations in September 2008, December 2011, and October 2012.  The examiners stated that range of motion was not affected by repetitive use, and there was not an additional degree of limitation of motion beyond that already noted with regard to painful motion.  Further, VA treatment records do not reflect that his right ankle limitation of motion was any worse than what was already reflected on the VA examinations.  

Although pain appears to be the principal manifestation of the Veteran's right ankle disability, as the Veteran indicated at his hearing, the objective findings do not show that pain limits his ankles to such an extent as to satisfy the criteria provided for a rating higher than 10 percent for limitation of motion under Diagnostic Code 5271.  Further, there was no expression of additional limitation of motion in degrees after repetitive use from fatigue, weakness, lack of endurance, and incoordination, even considering functional loss due to pain and painful movement, which was considered by the VA examiners.  38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a rating higher than 10 percent is not warranted for either the Veteran's right ankle disability or left ankle disability under Diagnostic Codes 5003, 5010, and 5271.

Finally, the provisions of Diagnostic Code 5262 allow for a 20 percent rating where there is moderate ankle disability.  However, such criteria pertain to impairment of the tibia and fibula, and the Veteran is not shown to have such impairment associated with his right ankle disabilities.  Although an October 2006 MRI (prior to his November 2006 in-service injury) and an April 2008 MRI (noted on the December 2011 VA examination) showed abnormal thickening of the anterior talofibular ligaments, X-rays of the right ankle have shown no abnormal radiographic findings.  Thus, clinical findings to not support a higher rating under Diagnostic Code 5262.  There are no other Diagnostic Codes in VA's Rating Schedule under which the Veteran's disability would be more appropriately evaluated. 

In sum, despite the Veteran's complaints of ankle pain, there is no basis for a rating higher than 10 percent for his disability under the applicable Diagnostic Codes for the period considered in this appeal. 

For the reasons articulated, the preponderance of the evidence is against the claim for a rating higher than 10 percent for a right ankle disability.  38 U.S.C.A. § 5107(b).  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings was appropriate, but the evidence demonstrates that the Veteran has not met the criteria for a higher rating at any time during the period considered in this appeal.

Extraschedular Considerations

The Board has also considered whether referral for adjudication of an extraschedular rating is warranted.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1)  (2012). 

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis in the present case, the Board finds that the symptomatology and impairment caused by the Veteran's left knee and right ankle disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of occupational and social impairment, reported symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's knee and ankle disability are manifested by painful movement and some limitation of motion.  These symptoms are part of or like or similar to symptoms listed under the schedular rating criteria for these disabilities.

In sum, it is the Board's opinion that the Veteran's disability picture presented by the service-connected left knee disability and right ankle disability is entirely encompassed by the Rating Schedule criteria, and an exceptional disability picture is not shown by such factors as marked interference with employment beyond that interference contemplated by the currently assigned evaluations.  Therefore, referral for extraschedular consideration is not required and the Board declines to refer the Veteran's claim for potential extraschedular rating consideration.   

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disabilities for which increased ratings are sought, then part and parcel to the claims for higher ratings is whether a total rating based on individual unemployability (TDIU) as a result of those disabilities is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU was denied in March 2011 and not appealed; the evidence, to include October 2012 VA examination addressing employability, does not suggest that the Veteran is unemployable due solely to service-connected disabilities and entitlement to a TDIU due to his service-connected disabilities is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected left knee patellofemoral syndrome is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected right ankle arthritis status post fracture of the fibula is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


